Citation Nr: 1741200	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for erectile dysfunction.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from August 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

An informal conference was held at the RO in September 2015.  

The Veteran perfected appeals to service connection for bilateral hearing loss and an increased rating for hemorrhoids but those issues have not been certified to the Board (see VA form 9s received in March 2016 and April 2017).  The Board will decline review of these issues at this time, as it is not clear from the record, if additional development is being undertaken by the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for erectile dysfunction (ED) is remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether tinnitus was incurred in service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that as a result of excessive noise exposure during military he now has tinnitus.  The Board will grant service connection as explained below. 

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The Veteran's service treatment records have been found to be unavailable due to a fire-related incident.  Regardless, military noise exposure and current disability are demonstrated, which satisfies the first and second elements of the Shedden/Hansen analysis. 

Concerning a nexus, the Veteran asserts a continuity of symptomatology as he stated the symptoms started in service.  See December 2013 VA examination report.  The Board considers the Veteran's reports regarding his tinnitus history competent and credible.  See also March 2015 VA examination (noting tinnitus type complaints). Additionally, the March 2015 VA audiologist acknowledged the Veteran's military occupation has a high probability of noise exposure and determined that tinnitus could be attributable to military service.  Given the evidence above, including a nexus to service is shown; service connection for tinnitus is granted.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309. 


ORDER

Service connection for tinnitus is granted.


REMAND

As noted, the Veteran's STRs are unavailable.  When, the STRs are lost or missing, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the Veteran in developing his claim, and to explain the reasons and bases for its decision ...." See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  The Board therefore is requesting a VA compensation examination and medical nexus opinion regarding the etiology of the Veteran's ED.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with the appropriate examiner for the purpose of ascertaining the nature and etiology of ED. The examiner must review the e-file and this remand, and should note that review in the report. Any appropriate tests should be conducted. 

Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that ED had its onset in or was caused by service or by any incident during or related to service.

The examiner should consider the Veteran's statements regarding onset, inservice injury and occurrence, and continuity of symptomatology since service.  The examiner is further informed that the Veteran's service treatment records may be unavailable, but their absence should not be used against the Veteran.  The examiner should provide a complete explanation for all opinions and conclusions.

2. Then, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


